Citation Nr: 0424383	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  02-00 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for left fourth 
cranial nerve palsy, claimed as double vision, to include as 
an undiagnosed illness. 


REPRESENTATION

Veteran is represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983, and from September 1990 to July 1991, the 
latter period including service during the Persian Gulf War 
in Southwest Asia.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Jackson, Mississippi, denying the veteran's petition to 
reopen the claim.  In August 2002, the veteran testified at 
hearing before a hearing officer at the RO and a transcript 
of that hearing is of record.    

In the October 2003 supplemental statement of the case, the 
RO considered the claim on the merits.  Whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board can 
consider the underlying claim.  Regardless of how the RO 
ruled, the Board must initially address the question of 
whether new and material evidence has been presented to 
reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an Acting Veterans Law Judge to conduct the Board hearing 
on appeal, which was held in January 2004, and to make the 
final determination in this appeal.  A transcript of this 
hearing is now part of the record. 


FINDINGS OF FACT

1.  In an unappealed October 1998 rating decision, the RO 
denied service connection for left fourth cranial nerve 
palsy, claimed as double vision, to include as an undiagnosed 
illness.  


2.  The additional evidence submitted since the October 1998 
rating decision does not bear directly and substantially upon 
the specific matter under consideration; it is either 
cumulative or redundant and which by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, denying service 
connection for left fourth cranial nerve palsy, claimed as 
double vision, to include as an undiagnosed illness, became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (1998)

2.  New and material evidence to reopen the claim of service 
connection for left fourth cranial nerve palsy, claimed as 
double vision, to include as an undiagnosed illness, has not 
been presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the veteran pre-RO-adjudication 
notice under 38 U.S.C.A. § 5103 in letters dated in April and 
May 2001 before the unfavorable decision in June 2001.  

As for the content of the notice, the RO notified the veteran 
that the evidence needed to substantiate the claim was new 
and material evidence that double vision was due to an 
undiagnosed illness.  The veteran was also notified that VA 
would obtain records in the custody of a Federal agency, such 
as service medical records, VA records and records of the 
Social Security Administration.  The veteran was informed to 
identify any other records, including private medical 
records, that he could submit or authorize VA to obtain the 
records on his behalf.  

For these reasons, the Board finds that the RO's 
preadjudicatory notice substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Prinicipi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and Pelegrini, supra, (preadjudicatory VCAA notice).

Also as to content, in each letter, the veteran was given 60 
days to respond.  Under 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004), the Secretary of VA may make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

Also, as to the content of the notice, that is, the 
requirement in 38 C.F.R. § 3.159(b)(1) that the veteran 
should submit "any evidence in the claimant's possession 
that pertains to the claim", the RO notified the veteran of 
this provision in the October 2003 supplemental of the case.  
Any defect with respect to the sequence of the VCAA notice 
did not prejudiced the veteran's claim because the veteran 
had adequate notice of need to submit evidence and the 
opportunity to submit such evidence and the evidence needed 
to substantiate the claim was addressed at the hearing in 
January 2004.  

Duty to Assist 

VA has obtained service medical records and VA records, 
afforded the veteran hearings, and arranged for the veteran 
to be examined by VA.  The veteran has submitted private 
medical records and personal and lay statements.  As the 
veteran has not identified additional evidence and as there 
is otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.  38 U.S.C.A. § 5103A. 

Evidence Previously Considered in the October 1998 Rating 
Decision 

In order to determine whether the additional evidence is new 
and material, a summary of the evidence previously of record 
and considered at the time of the October 1998 rating 
decision follows. 

The service medical records available for the period from 
September 1990 to July 1991, that is, the redeployment 
examination conducted in April 1991, does not contain any 
complaint, history, or finding of visual disturbance.  

The DD Form 214 shows that the veteran served in Southwest 
Asia during Operations Desert Shield and Desert Storm. 

After service in 1994, the veteran was examined by VA for the 
VA's Persian Gulf Registry program.  The general physical 
examination was normal except for a fungal infection.  VA 
records disclose that in September 1995 the veteran was 
hospitalized for evaluation of double vision in the right eye 
of one week's duration.  There was no previous history of eye 
trouble.  It was noted that he had served in Operation Desert 
Storm.  After diagnostic testing, the diagnosis was fourth 
cranial nerve palsy.  In August 1997, the veteran stated that 
he had noted double vision and pain behind the left eye is 
1991 shortly after returning from Desert Storm.  On VA 
neurological examination in June 1998, the examiner noted the 
history of fourth cranial nerve palsy that became without any 
known precipitant or acute illness.  The pertinent finding 
was extraocular muscle weakness compatible with left fourth 
cranial nerve palsy.  The etiology of the condition was not 
known.  

In the October 1998 rating decision, the RO denied service 
connection for double vision, left fourth cranial nerve 
palsy, because it was not shown during service or caused by 
service and it was not an undiagnosed illness because it was 
attributed to a known clinical diagnosis. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision and that decision became final as to the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  

Legal Criteria 

The veteran filed his claim to reopen in March 2001.  The 
Board may reopen and review a claim that has been previously 
denied if new and material evidence is presented.  38 
U.S.C.A. § 5108. 



In determining whether new and material evidence has been 
presented, it is necessary to consider all the evidence since 
the last time the claim was denied on any basis.  The newly 
presented evidence need not be probative of all the elements 
required to award a claim for service connection; however, 
the additional evidence must tend to prove the merits of the 
claim as to each element that was the specified basis for the 
last final disallowance of the claim.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a).  

Evidence Presented Since the October 1998 Rating Decision

The evidence presented since the October 1998 rating decision 
consists of the following items: (1) lay statements, (2) 
copies of service medical and personnel records, (3) VA 
records, (4) a private physician's report, (5) reports of VA 
examinations, and (6) the veteran's testimony at hearings and 
personal statements.  

Analysis 

Item 1 consists of lay statements, attesting to the veteran's 
vision problems after his return from the Persian Gulf War.  
One person, who served with the veteran, said the veteran was 
exposed to clouds of smoke, sand storms, smoke from burning 
biological waste, and gas attacks.  While these statements 
have not been previously considered, the statements are not 
material because they do not tend to prove the merits of the 
claim as to the elements that were the specified bases for 
the last final denial of the claim, that is, either onset of 
the visual problems during service or evidence of an 
undiagnosed illness.  Each of these elements is a medical 
question, and a layperson is not qualified to offer an 
opinion, which requires medical knowledge.  For this reason, 
the lay statements are not material. 

Item 2 consists of copies of service medical and personnel 
records.  One of the service medical records, namely, the 
redeployment examination has been previously considered.  The 
other service medical record, dated in 1997, shows that the 
veteran complained of eye trouble in 1997.  This evidence is 
cumulative of evidence previously considered as the veteran's 
eye trouble was first documented in 1995.  The service 
personnel record documents that the veteran served in Saudi 
Arabia.  This evidence is also cumulative as the veteran's DD 
Form 214, previously considered, established the veteran's 
presence in Southwest Asia during the Persian Gulf War. 

Item 3 consists of VA records from 1999 to 2003, documenting 
symptoms and treatment of double vision associated with the 
left fourth cranial nerve palsy and the veteran's subjective 
history that the condition started after Desert Storm in 
1991.  This evidence is also cumulative of evidence 
previously considered as the veteran was seen for the same 
condition, beginning in 1995, and the same subjective history 
was noted in August 1997.  

Item 4 consists of a report from J.H.M., an optometrist, who 
examined the veteran in November 2002.  The pertinent 
diagnosis was double vision.  He expressed the opinion that 
he had no knowledge of any substance that the veteran could 
have encountered during his Persian Gulf service that could 
have caused his condition.  As this evidence opposes rather 
than supports the claim, it is not new and material. 

Item 5 consists of reports of VA eye examinations in August 
2003 and September 2003.  On examination in August 2003, the 
diagnosis was left fourth cranial nerve palsy of uncertain 
etiology.  On examination in September 2003, the examiner, an 
assistant professor of ophthalmology and neurology at a 
university medical center, expressed the opinion that the 
veteran's left fourth nerve palsy was an acquired anomaly 
that becomes manifest with increasing age and that there is 
no known exposure to any form of environmental agents or 
hazardous material that would exacerbate it.  The August 2003 
report is cumulative of evidence previously considered as 
left fourth cranial nerve palsy of uncertain etiology was 
first shown in 1995.  And the report of the September 2003 
examination opposes rather supports the claim because it does 
not tend to show the onset of the eye condition during 
service or that it was caused by service.  Also the condition 
is attributed to a known clinical diagnosis. 

Item 6 consists of the veteran's testimony and his statements 
made in support of his claim.  The veteran has stated that 
during the Persian Gulf War he was exposed to biological 
waste and oil fires and other environmental hazards.  The 
Board finds the veteran's testimony and statements credible 
to the extent that he is competent to describe his in-service 
experiences and current symptoms.  To the extent that the 
veteran has offered this evidence in an attempt to establish 
that the nerve palsy is the result of service or that his 
vision problems are due to an undiagnosed illness, he is not 
competent to provide a opinion that requires medical 
knowledge to link the current disability to service or that 
otherwise pertains to the etiology of the current disability.  
Accordingly, where, as here, resolution of the issue on 
appeal turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously denied claim. 

In summary, the additional evidence does not tend to prove 
that the left fourth nerve cranial palsy was present in 
service or is otherwise related to service, including as an 
undiagnosed illness.  And the Board concludes that new and 
material evidence has not been presented, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has not been presented, the 
petition to reopen the claim of service connection for left 
fourth cranial nerve palsy, claimed as double vision, to 
include as an undiagnosed illness, is denied. 


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



